DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Schneider et al. (US 2005/0275201 A1). The claimed invention differs from the admitted prior art in that the claimed invention has a lateral bulge. Schneider teaches a front airbag having a lateral bulge 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as in the admitted prior art with a lateral bulge, as taught by Schneider, in order to cover “at least a portion of an A-column of the vehicle” to provide protection “from an impact onto the A-column” (paragraph 0006). An airbag based on a combination of the admitted prior art and Schneider would satisfy the limitations of claims 1, 2, 4-13, 15 and 17-19. The limitations in claims 17 and 18 with respect to the arrangement of the front and circumferential walls prior to sewing are product-by-process limitations. These limitations do not patentably distinguish the claimed invention from the cited prior art because the cited prior art teaches a product that appears to be the same as the product set forth in the claim(s), even though it may have been produced by a different process. MPEP §2113. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Schneider et al. (US 2005/0275201 A1) as applied to claim 1 above, and further in view of Arunzulla et al. (DE 10 2015 004 973 A1). Arunzulla teaches a bulge on a side of a passenger front airbag that faces a vehicle interior (Figs. 1-24). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an invention based on the combined teachings of the admitted prior art and Schneider, as set forth above, with a bulge that faces a vehicle interior, according to the known technique taught by Arunzulla, in order to “laterally secure the head” (abstract; lines 10-36 of the translated description) on an interior-facing side. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 	
Response to Arguments
Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.
The limitation(s) that applicant alleges are not disclosed or suggested by the art of record are suggested by the art of record. In Schneider, as in applicant’s invention, the lateral bulge 12 is longitudinally above the center of the inflation orifice (Fig. 1) such that “the airbag is configured so that the only portion of the front wall that is non-symmetrical and includes the lateral bulge is a portion of the front wall that is longitudinally above the plane that defines the main inlet direction so that a symmetrical portion of the front wall located longitudinally below the plane that defines the main inlet direction receives the main load of inflation fluid during deployment.” Since a combination of the admitted prior art and Schneider as set forth above would result in the same structure as the claimed invention, the allegedly lacking properties or functions (i.e., “the airbag is configured so that the only portion of the front wall that is non-symmetrical and includes the lateral bulge is a portion of the front wall that is longitudinally above the plane that defines the main inlet direction so that a symmetrical portion of the front wall located longitudinally below the plane that defines the main inlet direction receives the main load of inflation fluid during deployment”) are presumed to be inherent to such a structure (MPEP §2112.01(I)). In the second full paragraph on page 10 of applicant’s remarks, applicant argues, “There is no disclosure in the art of record or within the level of ordinary skill in the art at the time of the invention that teaches the need to direct a main load of inflation fluid at a symmetrical portion of a front panel that is located below an asymmetrical portion of the front panel.” In the second full paragraph on page 9 of applicant’s remarks, applicant notes advantages of such a configuration. The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention. MPEP §2145(II).
As an additional note, the status identifiers for claims 17 and 18 should have been (Previously Presented), not (Currently Amended).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3614